EXHIBIT 10.2


EXECUTION COPY


HEALTHWAREHOUSE.COM, INC.
 
INVESTOR RIGHTS AGREEMENT
 
This Investor Rights Agreement (the “Agreement”) is entered into as of the 3rd
day of August, 2011, by and among HealthWarehouse.com, Inc., a Delaware
corporation (the “Company”), and each of the persons and entities listed on
Exhibit A hereto (referred to hereinafter as the “Investors” and each
individually as an “Investor).
 
Recitals
 
Whereas, the Investors are purchasing shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), pursuant to that certain
Securities Purchase Agreement of even date herewith, as amended from time to
time (the “Purchase Agreement,” and the transactions provided for in the
Purchase Agreement, the “Financing”);
 
Whereas, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement; and
 
Whereas, in connection with the consummation of the Financing, the parties
desire to enter into this Agreement in order to grant registration rights,
information rights, and other rights to the Investors as set forth below.
 
Agreement
 
Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.
GENERAL.

 
1.1          Definitions.  As used in this Agreement the following terms shall
have the following respective meanings:
 
(a)           “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated pursuant to the Exchange Act and any successor provision.
 
(b)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(c)           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any successor or similar registration form under the
Securities Act subsequently adopted by the SEC which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Holder” means any person owning of record Registrable Securities
that have not been sold to the public or any assignee of record of such
Registrable Securities in accordance with Section 2.9 hereof.
 
(e)           “National Securities Exchange” shall mean the New York Stock
Exchange, the NYSE Amex Equities, the Nasdaq Global Market, the Nasdaq Global
Select Market or the Nasdaq Capital Market, or any successor to any of the
foregoing.
 
(f)           “NAV” shall mean New Atlantic Venture Fund III, L.P.
 
(g)           “NAV Director” means any director of the Company that is appointed
or elected to the Company’s Board as the NAV Designee under Section 5 of this
Agreement.
 
(h)          “Prior Investor Rights Agreement” means that certain Investor
Rights Agreement dated November 8, 2010 among the Company and certain holders of
the Company’s Series B Preferred Stock and 7% secured convertible promissory
notes, and warrants to purchase Common Stock related thereto.
 
(i)            “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.
 
(j)           “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(k)          “Registrable Securities” means Common Stock of the Company issued
pursuant to the Purchase Agreement or otherwise held by the
Investors.  Notwithstanding the foregoing, Registrable Securities shall not
include any securities (i) sold by a person to the public either pursuant to a
registration statement or Rule 144 or (ii) sold in a private transaction in
which the transferor’s rights under Section 2 of this Agreement are not
assigned.
 
(l)            “Registrable Securities then outstanding” shall be the number of
shares of Common Stock that are Registrable Securities that are then issued and
outstanding.
 
(m)          “Registration Expenses” means all expenses incurred by the Company
in complying with Sections 2.2, 2.3 and 2.4 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, reasonable fees and disbursements of a
single special counsel for the Holders, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company which shall
be paid in any event by the Company).
 
(n)           “Related Person” shall have the meaning set forth in Rule 404 of
Regulation S-K as promulgated pursuant to the Exchange Act, and any successor
provision.
 
(o)           “SEC” or “Commission” means the Securities and Exchange
Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
(p)           “Securities Act” means the Securities Act of 1933, as amended.
 
(q)           “Selling Expenses” means all underwriting discounts and selling
commissions applicable to the sale.
 
(r)           “Shares” means the Company’s Common Stock issued pursuant to the
Purchase Agreement, held from time to time by the Investors listed on Exhibit A
hereto and their permitted assigns.
 
(s)           “Special Registration Statement” means (i) a registration
statement relating solely to any employee benefit plan or (ii) with respect to
any corporate reorganization or transaction under Rule 145 of the Securities
Act, any registration statements related solely to the issuance or resale of
securities issued in such a transaction or (iii) a registration related solely
to stock issued upon conversion of debt securities.
 
SECTION 2.
REGISTRATION; RESTRICTIONS ON TRANSFER.

 
2.1          Restrictions on Transfer.
 
(a)           Each Holder agrees not to make any disposition of all or any
portion of the Shares unless and until:
 
(i)           there is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(ii)           (A) The transferee has agreed in writing to be bound by the terms
of this Agreement, (B) such Holder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (C) if
reasonably requested by the Company, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.  It is agreed that the Company will not require opinions of
counsel for transactions made pursuant to Rule 144, except in unusual
circumstances (provided that the transferor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
securities may be sold pursuant to such rule).  The Company will not require any
transferee pursuant to Rule 144 to be bound by the terms of this Agreement if
the Shares so transferred do not remain Registrable Securities hereunder
following such transfer.
 
(b)           Notwithstanding the provisions of subsection (a) above, no such
restriction shall apply to a transfer by a Holder that is (A) a partnership
transferring to its partners or former partners in accordance with partnership
interests, (B) a corporation transferring to a wholly-owned subsidiary or a
parent corporation that owns all of the capital stock of the Holder, (C) a
limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company, or (D) an
individual transferring to the Holder’s family members or trust for the benefit
of an individual Holder; provided that in each case the transferee will agree in
writing to be subject to the terms of this Agreement to the same extent as if he
were an original Holder hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Each certificate representing Shares shall be stamped or otherwise
imprinted with legends substantially similar to the following (in addition to
any legend required under applicable state securities laws):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
  
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
 
(d)           The Company shall be obligated to reissue promptly unlegended
certificates at the request of any Holder if the securities proposed to be
disposed of may lawfully be so disposed of without registration, qualification
and legend, provided that the second legend listed above shall be removed only
at such time as the Holder of such certificate is no longer subject to any
restrictions hereunder.
 
(e)           Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop-transfer instructions with respect to such
securities shall be removed upon receipt by the Company of an order of the
appropriate blue sky authority authorizing such removal.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2          Demand Registration.
 
(a)           Following the earlier of (i) November 8, 2013, or (ii) six months
after the initial listing or quotation of the Company’s Common Stock on any
National Securities Exchange, and subject to the conditions of this Section 2.2,
if (i) the Company shall receive a written request from the Holders of forty
percent (40%) of the Registrable Securities then outstanding (the “Initiating
Holders”) that the Company file a registration statement under the Securities
Act covering the registration of Registrable Securities then outstanding, and
(ii) if the anticipated gross aggregate offering price, without regard to any
underwriting discounts and commissions of the Registrable Securities being
registered, would exceed $1,000,000 (a “Qualified Public Offering”), then the
Company shall, within thirty (30) days of the receipt thereof, give written
notice of such request to all Holders, and subject to the limitations of this
Section 2.2, effect, as expeditiously as reasonably possible, the registration
under the Securities Act of all Registrable Securities that all Holders request
to be registered.
 
(b)           If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 2.2
or any request pursuant to Section 2.4 and the Company shall include such
information in the written notice referred to in Section 2.2(a) or
Section 2.4(a), as applicable.  In such event, the right of any Holder to
include its Registrable Securities in such registration shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Holders of
a majority of the Registrable Securities held by all Initiating Holders (which
underwriter or underwriters shall be reasonably acceptable to the
Company).  Notwithstanding any other provision of this Section 2.2 or
Section 2.4, if the underwriter advises the Company that marketing factors
require a limitation of the number of securities to be underwritten (including
Registrable Securities) then the Company shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the number of shares that may be included in the underwriting shall be allocated
to the Holders of such Registrable Securities on a pro rata basis based on the
number of Registrable Securities held by all such Holders (including the
Initiating Holders); provided, however, that the number of shares of Registrable
Securities to be included in such underwriting and registration shall not be
reduced unless all other securities of the Company are first entirely excluded
from the underwriting and registration.  Any Registrable Securities excluded or
withdrawn from such underwriting shall be withdrawn from the registration.
 
(c)           The Company shall not be required to effect a registration
pursuant to this Section 2.2:
 
(i)           after the Company has effected two (2) registrations pursuant to
this Section 2.2, and such registrations have been declared or ordered
effective;
 
(ii)           if the Company shall furnish to Holders requesting a registration
statement pursuant to this Section 2.2 a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board of Directors of
the Company, it would be seriously detrimental to the Company and its
stockholders for such registration statement to be effected at such time, in
which event the Company shall have the right to defer such filing for a period
of not more than ninety (90) days after receipt of the request of the Initiating
Holders; provided that such right to delay a request shall be exercised by the
Company not more than once in any twelve (12) month period;
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)         if the Initiating Holders propose to dispose of shares of
Registrable Securities that may be immediately registered on Form S-3 pursuant
to a request made pursuant to Section 2.4 below; or
 
(iv)          in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
 
2.3          Piggyback Registrations.  The Company shall notify all Holders of
Registrable Securities in writing at least fifteen (15) days prior to the filing
of any registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and will afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder.  Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within fifteen (15) days after the above-described
notice from the Company, so notify the Company in writing.  Such notice shall
state the intended method of disposition of the Registrable Securities by such
Holder.  If a Holder decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.
 
(a)           Underwriting.  If the registration statement of which the Company
gives notice under this Section 2.3 is for an underwritten offering, the Company
shall so advise the Holders of Registrable Securities.  In such event, the right
of any such Holder to include Registrable Securities in a registration pursuant
to this Section 2.3 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company.  Notwithstanding any
other provision of this Agreement, if the underwriter determines in good faith
that marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company; second, to the Holders under this
Agreement and the holders of registerable securities under the Prior Investor
Rights Agreement on a pro rata basis based on the total number of Registrable
Securities held by the Holders and registerable securities held by the holders
under the Prior Investor Rights Agreement; and third, to any stockholder of the
Company (other than a Holder) on a pro rata basis; provided, however, that no
such reduction shall reduce the amount of securities of the selling Holders
included in the registration below twenty-five percent (25%) of the total amount
of securities included in such registration. In no event will shares of any
other selling stockholder be included in such registration that would reduce the
number of shares which may be included by Holders, except (i) registerable
securities of the holders under the Prior Investor Rights Agreement, or (ii)
with the written consent of Holders of not less than a majority of the
Registrable Securities proposed to be sold in the offering.  If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.  For
any Holder which is a partnership, limited liability company or corporation, the
partners, retired partners, members, retired members, stockholders and
affiliates of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.3
whether or not any Holder has elected to include securities in such
registration, and shall promptly notify any Holder that has elected to include
shares in such registration of such termination or withdrawal.  The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 2.5 hereof.
 
2.4          Form S-3 Registration.  In case the Company shall receive from any
Holder or Holders of Registrable Securities a written request or requests that
the Company effect a registration on Form S-3 (or any successor to Form S-3) or
any similar short-form registration statement and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:
 
(a)           promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities; and
 
(b)           as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 2.4:
 
(i)           if Form S-3 is not available for such offering by the Holders,
 
(ii)           if the Holders, together with the holders of any other securities
of the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at an aggregate price
to the public of less than two million dollars ($2,000,000),
 
(iii)         if within thirty (30) days of receipt of a written request
from  any Holder or Holders pursuant to this Section 2.4, the Company gives
notice to such Holder or Holders of the Company’s intention to make a public
offering within ninety (90) days, other than pursuant to a Special Registration
Statement,
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)          if the Company shall furnish to the Holders a certificate signed
by the Chairman of the Board of Directors of the Company stating that in the
good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Form S-3
registration to be effected at such time, in which event the Company shall have
the right to defer the filing of the Form S-3 registration statement for a
period of not more than thirty (30) days after receipt of the request of the
Holder or Holders under this Section 2.4; provided, that such right to delay a
request shall be exercised by the Company not more than once in any twelve (12)
month period,
 
(v)           if the Company has, within the twelve (12) month period preceding
the date of such request, already effected one (1) registration on Form S-3 for
the Holders pursuant to this Section 2.4, or
 
(vi)          in any particular jurisdiction in which the Company would be
required to qualify to do business or to execute a general consent to service of
process in effecting such registration, qualification or compliance.
 
(c)           Subject to the foregoing, the Company shall file a Form S-3
registration statement covering the Registrable Securities and other securities
so requested to be registered as soon as practicable after receipt of the
requests of the Holders.  Registrations effected pursuant to this Section 2.4
shall not be counted as demands for registration or registrations effected
pursuant to Section 2.2.
 
2.5          Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 2.2, 2.3 or 2.4 herein shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered.  The
Company shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 2.2 or 2.4, the request of which has been
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the Company of which the
Initiating Holders were not aware at the time of such request or (b) the Holders
of a majority of Registrable Securities agree to deem such registration to have
been effected as of the date of such withdrawal for purposes of determining
whether the Company shall be obligated pursuant to Section 2.2(c) or 2.4(b)(v),
as applicable, to undertake any subsequent registration, in which event such
right shall be forfeited by all Holders).  If the Holders are required to pay
the Registration Expenses, such expenses shall be borne by the holders of
securities (including Registrable Securities) requesting such registration in
proportion to the number of shares for which registration was requested.  If the
Company is required to pay the Registration Expenses of a withdrawn offering
pursuant to clause (a) above, then such registration shall not be deemed to have
been effected for purposes of determining whether the Company shall be obligated
pursuant to Section 2.2(c) or 2.4(b)(v), as applicable, to undertake any
subsequent registration.
 
 
8

--------------------------------------------------------------------------------

 
 
2.6          Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use all reasonable efforts to cause
such registration statement to become effective, and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for up to ninety (90) days or, if earlier,
until the Holder or Holders have completed the distribution related thereto;
provided, however, that at any time, upon written notice to the participating
Holders and for a period not to exceed sixty (60) days thereafter (the
“Suspension Period”), the Company may delay the filing or effectiveness of any
registration statement or suspend the use or effectiveness of any registration
statement (and the Initiating Holders hereby agree not to offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company reasonably believes that there is or may be in
existence material nonpublic information or events involving the Company, the
failure of which to be disclosed in the prospectus included in the registration
statement could result in a Violation (as defined below).  In the event that the
Company shall exercise its right to delay or suspend the filing or effectiveness
of a registration hereunder, the applicable time period during which the
registration statement is to remain effective shall be extended by a period of
time equal to the duration of the Suspension Period.  The Company may extend the
Suspension Period for an additional consecutive sixty (60) days with the consent
of the holders of a majority of the Registrable Securities registered under the
applicable registration statement, which consent shall not be unreasonably
withheld. No more than one (1) such Suspension Periods shall occur in any twelve
(12) month period. In no event shall any Suspension Period, when taken together
with all prior Suspension Periods, exceed one hundred twenty (120) days in the
aggregate. If so directed by the Company, all Holders registering shares under
such registration statement shall (i) not offer to sell any Registrable
Securities pursuant to the registration statement during the period in which the
delay or suspension is in effect after receiving notice of such delay or
suspension; and (ii) use their best efforts to deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holders’ possession, of the prospectus relating to such Registrable Securities
current at the time of receipt of such notice.  Notwithstanding the foregoing,
the Company shall not be required to file, cause to become effective or maintain
the effectiveness of any registration statement other than a registration
statement on Form S-3 that contemplates a distribution of securities on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act.
 
(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.
 
(c)           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.
 
(d)           Use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriters of such offering.  Each Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
 
(f)           Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. The Company will use reasonable efforts to amend or supplement such
prospectus in order to cause such prospectus not to include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing.
 
(g)           Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.
 
(h)           Provide a transfer agent and registrar for all Registrable
Securities pursuant hereunder and a CUSIP number of all such Registrable
Securities.
 
(i)           Use its reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter, dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
 
2.7          Delay of Registration; Furnishing Information.
 
(a)           No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 2.
 
(b)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 2.2, 2.3 or 2.4 that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
their Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           The Company shall have no obligation with respect to any
registration requested pursuant to Section 2.2 or Section 2.4 if the number of
shares or the anticipated aggregate offering price of the Registrable Securities
to be included in the registration does not equal or exceed the number of shares
or the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 2.2
or Section 2.4, whichever is applicable.
 
2.8           Indemnification.  In the event any Registrable Securities are
included in a registration statement under Sections 2.2, 2.3 or 2.4:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the partners, stockholders, members, officers and
directors of each Holder, legal counsel, any underwriter (as defined in the
Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, including, but not limited to, any of the foregoing
incurred in any actions, proceedings or settlements in respect thereof), insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”) by the Company: (i) any untrue statement
or alleged untrue statement of a material fact contained or incorporated by
reference  in any prospectus (whether preliminary or final thereto), offering
circular, or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading, or (iii) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement, qualification or compliance; and the Company will reimburse each such
Holder, partner, member, stockholder, officer, director, underwriter or
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section 2.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, partner, member, officer, director, underwriter or controlling
person of such Holder.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, its officers and each person, if
any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, directors or officers or any
person who controls such Holder, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Holder, or partner,
director, officer or controlling person of such other Holder may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any of the following statements: (i) any
untrue statement or alleged untrue statement of a material fact contained or
incorporated by reference in any prospectus (whether preliminary or final
thereto), offering circular, or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act  (collectively, a “Holder
Violation”), in each case to the extent (and only to the extent) that such
Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder under an instrument duly executed by such
Holder and stated to be specifically for use in connection with such
registration, qualification or compliance; and each such Holder will reimburse
any legal or other expenses reasonably incurred by the Company or any such
director, officer, controlling person, underwriter or other Holder, or partner,
officer, director or controlling person of such other Holder in connection with
investigating or defending any such loss, claim, damage, liability or action if
it is judicially determined that there was such a Holder Violation; provided,
however, that the indemnity agreement contained in this Section 2.8(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; provided further, that in no
event shall any indemnity under this Section 2.8 exceed the net proceeds from
the offering received by such Holder.
 
(c)           Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.8, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses thereof to
be paid by the indemnifying party, if representation of such indemnified party
by the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8 to the extent, and
only to the extent, prejudicial to its ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 2.8.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 2.8 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violations or Holder Violations that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.
 
(e)           The obligations of the Company and Holders under this Section 2.8
shall survive completion of any offering of Registrable Securities in a
registration statement and, with respect to liability arising from an offering
to which this Section 2.8 would apply that is covered by a registration filed
before termination of this Agreement, such termination.  No indemnifying party,
in the defense of any such claim or litigation, shall, except with the consent
of each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation.
 
2.9          Assignment of Registration Rights.  The rights to cause the Company
to register Registrable Securities pursuant to this Section 2 may be assigned by
a Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
general partner, limited partner, retired partner, affiliate, member or retired
member, or stockholder of a Holder that is a corporation, partnership or limited
liability company, (b) is a Holder’s family member or trust for the benefit of
an individual Holder, (c) acquires at least fifty thousand (50,000) shares of
Registrable Securities (as adjusted for stock splits and combinations); or (d)
acquires at least ten percent (10%) of the shares of Registrable Securities (as
adjusted for stock splits and combinations); provided, however, (i) the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned and (ii) such transferee shall agree to be subject to all restrictions
set forth in this Agreement.
 
2.10          Limitation on Subsequent Registration Rights. After the date of
this Agreement, the Company shall not enter into any agreement with any holder
or prospective holder of any securities of the Company that would grant such
holder rights to demand the registration of shares of the Company’s capital
stock, or to include such shares in a registration statement without the written
consent of the holders of a majority of Registrable Securities.
 
2.11          Agreement to Furnish Information.  Each Holder agrees to execute
and deliver such other agreements as may be reasonably requested by the Company
or the underwriter that are consistent with the Holder’s obligations under
Section 2.11 or that are necessary to give further effect thereto.  In addition,
if requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, each Holder shall provide, within
ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act.  The obligations described in Section 2.11 and this
Section 2.12 shall not apply to a Special Registration Statement.  The Company
may impose stop-transfer instructions with respect to the shares of Common Stock
(or other securities) subject to the foregoing restriction until the end of said
day period.  Each Holder agrees that any transferee of any shares of Registrable
Securities shall be bound by  Sections 2.11 and 2.12.  The underwriters of the
Company’s stock are intended third party beneficiaries of Sections 2.11 and 2.12
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto.
 
 
13

--------------------------------------------------------------------------------

 
 
2.12        Rule 144 Reporting.  With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its best efforts to:
 
(a)           Make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times;
 
(b)           File with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and
 
(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request:  a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144 of the
Securities Act, and of the Exchange Act (at any time after it has become subject
to such reporting requirements); a copy of the most recent annual or quarterly
report of the Company filed with the Commission; and such other reports and
documents as a Holder may reasonably request in connection with availing itself
of any rule or regulation of the SEC allowing it to sell any such securities
without registration.
 
2.13        Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.2, Section 2.3, or Section 2.4 hereof shall terminate at
such time as such Holder, as reflected on the Company’s list of stockholders,
holds less than 1% of the Company’s outstanding Common Stock, the Company’s
Common Stock is then listed or quoted on a National Securities Exchange, and all
Registrable Securities held by such Holder (and its affiliates) may be sold
pursuant to Rule 144 during any ninety (90) day period.  Upon such termination,
such shares shall cease to be “Registrable Securities” hereunder for all
purposes.
 
SECTION 3.
COVENANTS OF THE COMPANY.

 
3.1           Inspection Rights.  Each Holder shall have the right to visit and
inspect any of the properties of the Company or any of its subsidiaries, and to
discuss the affairs, finances and accounts of the Company or any of its
subsidiaries with its officers, and to review such information as is reasonably
requested all at such reasonable times as may be reasonably requested, but not
more often than once per quarter; provided, however, that the Company shall not
be obligated under this Section 3.1 with respect to a competitor of the Company
or with respect to information which the Board of Directors determines in good
faith is confidential or attorney-client privileged and should not, therefore,
be disclosed.
 
 
14

--------------------------------------------------------------------------------

 
 
3.2          Confidentiality of Records.  Each Holder agrees to use the same
degree of care as such Holder uses to protect its own confidential information
to keep confidential any information furnished to such Holder that the Company
identifies as being confidential or proprietary (so long as such information is
not in the public domain), except that such Holder may disclose such proprietary
or confidential information (i) to any partner, subsidiary or parent of such
Holder as long as such partner, subsidiary or parent is advised of and agrees or
has agreed to be bound by the confidentiality provisions of this Section 3.2 or
comparable restrictions; (ii) at such time as it enters the public domain
through no fault of such Investor; (iii) that is communicated to it free of any
obligation of confidentiality; (iv) that is developed by Investor or its agents
independently of and without reference to any confidential information
communicated by the Company; or (v) as required by applicable law.
 
3.3           Director and Officer Insurance.  The Company will maintain in full
force and effect director and officer liability insurance in the amount of five
million dollars ($5,000,000).
 
3.4           Errors and Omissions Insurance.  The Company will maintain in full
force and effect errors and omissions liability insurance in the amount of two
million dollars ($2,000,000).
 
3.5           Proprietary Information and Inventions Agreement. The Company
shall require all officers, employees and consultants to execute and deliver a
Proprietary Information and Inventions Agreement substantially in a form
approved by the Board of Directors including the NAV Director then serving on
the Board of Directors.
 
3.6           Directors’ Liability and Indemnification.  The Company’s
Certificate of Incorporation and Bylaws shall provide (a) for elimination of the
liability of director to the maximum extent permitted by law and (b) for
indemnification of directors for acts on behalf of the Company to the maximum
extent permitted by law.
 
3.7           Board of Directors.
 
(a)           The Company shall promptly reimburse in full each director of the
Company who is not an employee of the Company for all of his or her reasonable
out of pocket expenses incurred in attending each meeting of the Board of
Directors or any out-of-pocket expenses incurred in attending any non-Board of
Directors functions for which the Company requests attendance.  In addition, the
Company will promptly reimburse in full, each director of the Company who is not
an employee of the company for all of his or her reasonable out-of-pocket
expenses incurred in connection with performing any act on behalf of the Company
or any of its subsidiaries that is requested by the Company or any such
subsidiary.
 
(b)           Meetings of the Board of Directors shall take place no less than
six times per year provided that the Board of Directors, with the consent of the
NAV Director then serving on the Board of Directors, may resolve to meet less
frequently.
 
3.8           Qualified Small Business.  The Company will use reasonable efforts
to comply with the reporting and recordkeeping requirements of Section 1202 of
the Internal Revenue Code of 1986, as amended (the “Code”), any regulations
promulgated thereunder and any similar state laws and regulations, and agrees
not to repurchase any stock of the Company if such repurchase would cause the
Shares not to so qualify as “Qualified Small Business Stock,” so long as the
Company’s Board of Directors determines that it is in the best interests of and
not unduly burdensome to the Company to comply with the provisions of
Section 1202 of the Code.
 
 
15

--------------------------------------------------------------------------------

 
 
3.9           Termination of Covenants.  The covenants contained in this Section
3 shall terminate on the first date on which NAV and its Affiliates beneficially
own less than ten percent (10%) of the Company’s outstanding Common Stock.
 
SECTION 4.
 RIGHTS OF FIRST REFUSAL.

 
4.1           Subsequent Offerings.  Subject to applicable securities laws, each
Investor shall have a right of first refusal to purchase its pro rata share of
all Equity Securities, as defined below, that the Company may, from time to
time, propose to sell and issue after the date of this Agreement, other than the
Equity Securities excluded by Section 4.6 hereof.  Each Investor’s pro rata
share is equal to the ratio of (a) the number of shares of Common Stock of which
such Investor is deemed to be a holder immediately prior to the issuance of such
Equity Securities to (b) the total number of shares of outstanding Common Stock
(including all shares of Common Stock issued or issuable upon conversion of
convertible debt or equity securities or upon the exercise of any outstanding
warrants or options) immediately prior to the issuance of the Equity
Securities.  The term “Equity Securities” shall mean (i) any Common Stock,
preferred stock or other security of the Company, (ii) any security convertible
into or exercisable or exchangeable for, with or without consideration, any
Common Stock, preferred stock or other security (including any option to
purchase such a convertible security), (iii) any security carrying any warrant
or right to subscribe to or purchase any Common Stock, preferred stock or other
security or (iv) any such warrant or right.
 
4.2           Exercise of Rights.  If the Company proposes to issue any Equity
Securities, it shall give each Investor written notice of its intention,
describing the Equity Securities, the price and the terms and conditions upon
which the Company proposes to issue the same.  Each Investor shall have fifteen
(15) days from the giving of such notice to agree to purchase its pro rata share
of the Equity Securities for the price and upon the terms and conditions
specified in the notice by giving written notice to the Company and stating
therein the quantity of Equity Securities to be purchased.  Notwithstanding the
foregoing, the Company shall not be required to offer or sell such Equity
Securities to any Investor who would cause the Company to be in violation of
applicable federal securities laws by virtue of such offer or sale.
 
4.3           Issuance of Equity Securities to Other Persons.  If not all of the
Investors elect to purchase their pro rata share of the Equity Securities, then
the Company shall promptly notify in writing the Investors who do so elect and
shall offer such Investors the right to acquire such unsubscribed shares on a
pro rata basis.  The Investors shall have five (5) days after receipt of such
notice to notify the Company of its election to purchase all or a portion
thereof of the unsubscribed shares.  The Company shall have ninety (90) days
thereafter to sell the Equity Securities in respect of which the Investor’s
rights were not exercised, at a price and upon general terms and conditions not
materially more favorable to the purchasers thereof than specified in the
Company’s notice to the Investors pursuant to Section 4.2 hereof.  If the
Company has not sold such Equity Securities within one hundred twenty (120) days
of the notice provided pursuant to Section 4.2, the Company shall not thereafter
issue or sell any Equity Securities, without first offering such securities to
the Investors in the manner provided above.
 
 
16

--------------------------------------------------------------------------------

 
 
4.4           Termination and Waiver of Rights of First Refusal.  The rights of
first refusal established by this Section 4 shall terminate on the first date on
which NAV and its Affiliates beneficially own less than 10 percent (10%) of the
Company’s outstanding Common Stock.  The rights of first refusal established by
this Section 4 may be amended, or any provision waived with and only with the
written consent of the Company and the Investors holding a majority of the
Registrable Securities held by all Investors.
 
4.5           Assignment of Rights of First Refusal.  The rights of first
refusal of each Investor under this Section 4 may be assigned to the same
parties, subject to the same restrictions as any transfer of registration rights
pursuant to Section 2.9.
 
4.6           Excluded Securities.  The rights of first refusal established by
this Section 4 shall have no application to any of the following Equity
Securities:
 
(a)           shares of Common Stock and/or options, warrants or other Common
Stock purchase rights and the Common Stock issued pursuant to such options,
warrants or other rights issued after the date of this Agreement to employees,
officers or directors of, or consultants or advisors to the Company or any
subsidiary, pursuant to stock purchase or stock option plans or other
arrangements (the “Plans”) when (i) such Plans have been approved by the Board
of Directors on or prior to the date hereof, or (ii) such Plans are approved by
the Board of Directors after the date hereof, including the affirmative approval
of the NAV Director;
 
(b)           Any Equity Securities issued or issuable pursuant to any rights or
agreements, options, warrants or convertible securities outstanding as of the
date of this Agreement; and any Equity Securities issued pursuant to any such
rights or agreements granted after the date of this Agreement, so long as the
rights of first refusal established by this Section 4 were complied with,
waived, or were inapplicable pursuant to any provision of this Section 4.6 with
respect to the initial sale or grant by the Company of such rights or
agreements;
 
(c)           any Equity Securities issued for consideration other than cash
pursuant to a bona fide merger, consolidation, acquisition, strategic alliance
or similar business combination, provided that such transaction is not primarily
for equity financing purposes and is approved by the Board of Directors, which
shall include, in the case of any such issuance to an Affiliate or Related
Person of the Company, approval by the NAV Director;
 
(d)           any Equity Securities issued in connection with any stock split or
stock dividend by the Company;
 
(e)           any Equity Securities issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement, or debt financing from a
bank or similar financial or lending institution; provided that such transaction
is not primarily for equity financing purposes, and is approved by the Board of
Directors, which shall include, in the case of any such issuance to an Affiliate
or Related Person of the Company, approval by the NAV Director;
 
(f)           any Equity Securities that are issued by the Company pursuant to a
registration statement relating to a firm commitment underwritten offering filed
under the Securities Act;
 
 
17

--------------------------------------------------------------------------------

 
 
(g)           any Equity Securities issued pursuant to Section 2 of the Purchase
Agreement;
 
(h)           any Equity Securities issued in connection with bona fide
strategic transactions involving the Company and other entities, including (i)
joint ventures, manufacturing, marketing or distribution arrangements or (ii)
technology transfer or development arrangements; provided that such transaction
is not primarily for equity financing purposes and is approved by the Board of
Directors, which shall include, in the case of any such issuance to an Affiliate
or Related Person of the Company, approval by the NAV Director ; and
 
(i)           any Equity Securities issued to suppliers or third party service
providers in connection with the provision of goods or service; provided that
such transaction is not primarily for equity financing purposes and is approved
by the Board of Directors, which shall include, in the case of any such issuance
to an Affiliate or Related Person of the Company, approval by the NAV Director.
 
4.7           Limitation on Subsequent Rights of First Refusal.  After the date
of this Agreement, the Company shall not enter into any agreement with any
holder or prospective holder of any securities of the Company that would grant
such holder rights to purchase its pro rata share of Equity Securities that
would reduce the number of shares allocated to the Holders.


SECTION 5.
NAV NOMINEE



5.1          Appointment of NAV Nominee. During any period in which NAV and its
Affiliates hold at least ten percent (10%) of the Company’s outstanding Common
Stock (the “Appointment Period”), then NAV may identify to the Company in
writing one candidate (the “NAV Designee”) to serve on the Board of Directors of
the Company.  The initial Nav Designee shall be John Backus, and the Company
will appoint John Backus to the Board contemporaneously with the closing of the
Financing under the Purchase Agreement. The Company agrees during the
Appointment Period to promptly nominate the NAV Designee as a member of the
Company’s Board in accordance with the Exchange Act and the rules and
regulations promulgated thereunder, and to solicit proxies, consents and votes
in favor of such NAV Designee serving on the Board.  The NAV Designee will
(i) be qualified to serve as a member of the Board under all applicable
corporate governance policies or guidelines of the Company and the Board
effective on the date of this Agreement (copies of which have been made
available or delivered to NAV prior to the execution of this Agreement) and
applicable legal, regulatory and stock market requirements, (ii) meet the
standard for an “independent director” with respect to service on the Board of
Directors pursuant to Section 5605(a)(2) of the Rules of The Nasdaq Stock Market
or any successor thereto, and (iii) be reasonably acceptable to the Board
(including the Nominating Committee of the Board, if any) in its good faith
discretion.  Subject to the foregoing standards, the Board will not unreasonably
oppose the appointment of the NAV Designee.  Following receipt of the
identification of the NAV Designee, the Board (including the Nominating
Committee of the Board, if any) will review and evaluate the NAV Designee as
soon as reasonably practicable.  Promptly following approval, the Board shall
take all corporate action necessary to appoint the NAV Designee that has been
approved to the Board.  If the Board does not accept any NAV Designee, NAV will
have the right to identify a replacement for such NAV Designee for appointment
by the Board in accordance with the provisions of this Section 5.1, provided
that notwithstanding the criteria set forth above, such person may be affiliated
with NAV and provided further that John Backus shall be deemed acceptable to the
Board in such circumstance.  At such time as NAV and its Affiliates hold less
than 10% of the outstanding Common Stock (other than as a result of repurchases
of Common Stock by the Company or any Subsidiary), NAV will have no further
rights to a NAV Designee under this Section 5.1.
 
 
18

--------------------------------------------------------------------------------

 
 
5.2          Successor NAV Nominee. If at any time during the Appointment Period
a NAV Designee shall cease to be a member of the Board for any reason, then NAV
shall be entitled to designate another person (an “NAV Successor Designee”), to
serve as a director in place of such NAV Designee for the same term as the NAV
Designee whom is being replaced.  Any NAV Successor Designee will be required in
all cases to be approved by the Board (including the Nominating Committee of the
Board, if any) in the manner set forth in and subject to the provisions set
forth in Section 5.1 of this Agreement.  If the Board does not accept any NAV
Successor Designee, then NAV will have the right to recommend an additional NAV
Successor Designee in accordance with this Section 5.  The Board will appoint
such NAV Successor Designee to the Board no later than three business days after
the Board’s approval of such NAV Successor Designee.  Upon becoming a member of
the Board, any NAV Successor Designee will become a NAV Designee for all
purposes under this Agreement.
 
SECTION 6.
MISCELLANEOUS



6.1         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the Delaware Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Delaware Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence a Proceeding to enforce any provisions
of this Agreement, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable out-of-pocket attorneys’ fees
and other reasonable out-of-pocket costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
 
 
19

--------------------------------------------------------------------------------

 
 
6.2          Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors, assigns, heirs,
executors, and administrators and shall inure to the benefit of and be
enforceable by each person who shall be a holder of Registrable Securities from
time to time; provided, however, that prior to the receipt by the Company of
adequate written notice of the transfer of any Registrable Securities specifying
the full name and address of the transferee, the Company may deem and treat the
person listed as the holder of such shares in its records as the absolute owner
and holder of such shares for all purposes, including the payment of dividends
or any redemption price.
 
6.3          Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto, the Purchase Agreement and the other documents delivered pursuant
thereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and
therein.  Each party expressly represents and warrants that it is not relying on
any oral or written representations, warranties, covenants or agreements outside
of this Agreement.
 
6.4          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.5          Amendment and Waiver.
 
(a)           Except as otherwise expressly provided, this Agreement may be
amended or modified, and  the obligations of the Company and the rights of the
Holders under this Agreement may be waived, only upon the written consent of the
Company and the holders of at least a majority of the then-outstanding Shares,
provided however, that if such amendment, modification or waiver by its terms
treats any Holder adversely and in a manner different than such amendment treats
any other Investors, the separate approval of such adversely treated Holder
shall also be required. Any such amendment, modification or waiver effected in
accordance with this Section 6.5 shall be binding upon each Holder and each
future holder of all securities of such Holder.
 
(b)           For the purposes of determining the number of Holders or Investors
entitled to vote or exercise any rights hereunder, the Company shall be entitled
to rely solely on the list of record holders of its stock as maintained by or on
behalf of the Company.
 
6.6          Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any party’s part of any breach, default or noncompliance under the Agreement or
any waiver on such party’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
 
 
20

--------------------------------------------------------------------------------

 
 
6.7          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the party to be
notified at the address as set forth on the signature pages hereof or Exhibit A
hereto or at such other address or electronic mail address as such party may
designate by ten (10) days advance written notice to the other parties hereto;
with a copy to (with respect to notices sent to the Investors):
 
Manatt, Phelps & Phillips, LLP
One Embarcadero Center
30th Floor
SanFrancisco, California 94111
Facsimile: (310) 312-4224
Attn: T. Hale Boggs


6.8          Specific Performance.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the parties hereto will be entitled to specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.  The Company therefore agrees that each Investor shall be
entitled to specific performance and temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or any other type of security.
 
6.9          Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
6.10        Additional Investors.  Notwithstanding anything to the contrary
contained herein, if the Company shall issue additional shares of its Common
Stock pursuant to the Purchase Agreement, any purchaser of such shares of Common
Stock shall become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and shall be deemed an
“Investor,” a “Holder” and a party hereunder.  Notwithstanding anything to the
contrary contained herein, if the Company shall issue Equity Securities in
accordance with Section 4.6 (g) of this Agreement, any purchaser of such Equity
Securities may become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and shall be deemed an
“Investor,” a “Holder” and a party hereunder.
 
6.11        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 
21

--------------------------------------------------------------------------------

 
 
6.12        Aggregation of Stock.  All shares of Registrable Securities held or
acquired by affiliated entities or persons or persons or entities under common
management or control shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.
 
6.13        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
6.14        Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.
 
[Signature Pages Follow]
 
 
22

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 
COMPANY:


HealthWarehouse.com, Inc.
 
Signature:
/s/ Lalit Dhadphale
Name: Lalit Dhadphale
Title: Chief Executive Officer
 
Address:  7107 Industrial Road
               Florence, KY 41042



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 
INVESTOR:
 
New Atlantic Venture Fund III, L.P. by New Atlantic Fund III, LLC, its general
partner
  By:
 /s/ John Backus
Name: John Backus
Title: Managing Member
 
Address:11911 Freedom Drive
Suite 1080
Reston, VA 20190



Investor Signature page
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 
INVESTOR:
     
New Atlantic Entrepreneur Fund III, L.P.
     
By: New Atlantic Fund III, LLC, its general partner
     
By:
/s/ John Backus
 
 
Name: John Backus
 
Title: Managing Member
     
Address: 11911 Freedom Drive
 
 Suite 1080
 
 Reston, VA 20190
 

 
INVESTOR SIGNATURE PAGE
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 
INVESTOR:


NAV Managers Fund, LLC
         
By:
/s/ Todd Hixon
 
 
 Todd Hixon
 
 Member
     
Address: 11911 Freedom Drive
 
 Suite 1080
 
 Reston, VA 20190
 



INVESTOR SIGNATURE PAGE
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SCHEDULE OF INVESTORS


New Atlantic Venture Fund III, L.P.
11911 Freedom Drive, Suite 1080
Reston, VA 20190
Tel:  703-563-4101
Fax: 703-563-4111
Attn:  John Backus


New Atlantic Entrepreneur Fund III, L.P.
11911 Freedom Drive, Suite 1080
Reston, VA 20190
Tel: (703) 563-4101
Fax: (703) 563-4111
Attn: John Backus
 
NAV Managers Fund, LLC
11911 Freedom Drive, Suite 1080
Reston, VA 20190
Tel: (703) 563-4101
Fax: (703) 563-4111
Attn: Todd Hixon

 
 
 

--------------------------------------------------------------------------------

 